



Exhibit 10.1
AMENDMENT TO
EMPLOYMENT AGREEMENT


AMENDMENT (“Amendment”) dated as of May 14, 2018, to the Employment Agreement,
dated as of July 25, 2012 (the “Agreement”), between Arch Capital Group Ltd., a
Bermuda corporation (the “Company”), and Mark D. Lyons (the “Executive”), as
amended.
WHEREAS, the Company and the Executive wish to amend the Agreement as set forth
herein; and
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Executive hereby agree as follows:
Executive’s employment with the Company will terminate on May 25, 2018 as a
result of his resignation without Good Reason, and the Employment Period will
end on that date. The restrictions on the Executive in Section 9.01 of the
Agreement (relating to noncompetition) are hereby waived by the Company. For the
avoidance of doubt, the Executive’s covenants in Section 9.02 (relating to
nonsolicitation), Section 6.01 (relating to confidentiality), Section 7.01
(relating to ownership of intellectual property) and Section 8.01 (relating to
delivery of materials upon termination of employment) will continue in full
force and effect in accordance with their terms.
Except as set forth herein, the Agreement shall continue in full force and
effect in accordance with its terms, and all questions concerning the
construction, validity and interpretation of this Amendment and the Agreement
shall be construed and governed in accordance with the laws of New York, without
reference to the principles of conflict of laws thereof.
This Amendment may be executed simultaneously in two or more counterparts, any
one of which need not contain the signatures of more than one party, but all of
which counterparts taken together will constitute one and the same agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


 
ARCH CAPITAL GROUP LTD.
 
By:
/s/ Marc Grandisson
 
Printed Name:
Marc Grandisson
 
Title:
President and CEO











 
 
/s/ Mark D. Lyons
 
 
Mark D. Lyons






